Title: From John Quincy Adams to Thomas Boylston Adams, 28 October 1809
From: Adams, John Quincy
To: Adams, Thomas Boylston



Number two.
My dear Brother.
St: Petersburg 16/28 October 1809.

At length, after eighty days of tedious and dangerous navigation, we are all safely landed at the place of our destination—I have written to you twice upon our passage—first, from the Grand Bank of Newfoundland, and once in the Cattegat, the night before we expected to arrive at Elseneur—From that time, I shall now continue the narrative of our voyage, which though address’d to you, is for all the fireside at Quincy; and for all the friends to whom you may think it worth being communicated—But once for all let me intreat you to be very reserved in yielding any of our letters or parts of letters to publication.
The date of my last, which was added as a Postscript to a duplicate of my letter from the Banks, was of 24. September—We had then every prospect and every hope of being anchored at Elseneur, by ten O’Clock the next morning—This prospect continued through the night, and at 4 in the morning we were abreast of Koll point, the entrance of the Sound, on the Swedish side of the Coast, and distant only six leagues from Elseneur—Here we were first becalmed, and after two or three hours had a wind, which though light, and not altogether favourable, would have carried us up to Elseneur by two or three in the afternoon, but for the incident which I shall now relate—About six miles up the sound from Koll Point, directly in the centre of the passage which is there not more than three leagues across from land to land, lay a British sixty-four gun ship; the Stately, Admiral Bertie—and a Sloop of War called the Curlew—As we approached the passage, a boat from the Admiral’s ship, with a Lieutenant came on board our vessel, examined the papers, ordered the men to be mustered, examined them by learned interrogation as to the places of their nativity; compared the shapes of their noses and the colour of their eye-brows, with the descriptions of them in their Protections; and threatened hard to take away one man, a native of Charlestown, Massachusetts, because he thought the correspondence between his person, and his Protection, not sufficiently accurate.
After amusing himself as much as he thought proper, with the alarm excited by this menace, he concluded to let the man go; but told Captain Beckford, that they were there to blockade the passage of the Sound, and that we could not proceed—He was then told of the purpose for which the ship was fitted out, and of the capacity in which we were Passengers on board—Upon this case he was not qualified to decide—But he offered us the use of the Boat in which he came to go on board the Admiral’s ship; he staying in the mean time on board of our vessel—I therefore went with Captain Beckford, and Mr: Smith on board the Stately, and had an interview with Admiral Bertie—In the first instance he refused in the most decided and peremptory manner to let us pass—But he told Captain Beckford, that he might go back, and take the benefit of a British convoy from Gottenburg through the Belt; or he might send on shore on the Swedish Poast, and procure a Pilot—That the passage through the Belt was a very safe and easy one, and would not delay us on our voyage more than eight or ten days—That all the Ports in the island of Zealand were in a state of rigorous blockade, and that he had the most precise and positive Instructions not to suffer any vessel whatsoever to pass.
I then represented to him that the ship was fitted out for the purpose of conveying me to St: Petersburg—That our object was merely passage, and not trade with any Port in the Island of Zealand; and I appealed to the usages of Nations, among whom I told him I understood it not to be customary to stop a Public Minister on his way, to the place of his destination—After some consideration, and some hesitation he admitted that this was a mark of respect due to the character which I bore, and said that he should take it upon him to consider it as a case not included within the purport of his Instructions—That we might pass, on condition however that I would give him my word of honour that we would not go in to any Port of the Island of Zealand so as to commit a violation of the blockade—I accordingly gave him my word, as far as depended on me, that we would not voluntarily go into any Port of Zealand to break the blockade, but I told him that I could not answer or pledge myself to any resistance against any Fort or Boat authorized by the Danish Government, which might take us in—He appeared extremely apprehensive not only that they would take us in, but that they would keep us—He said the Danes for many months past had taken and condemned every American vessel they could catch, and although he should now leave it at my option whether to proceed or turn back, he should advise me to the latter course, as very probably the Danes might condemn the ship and Cargo, merely for having had any communication with him—I observed to him that I should certainly avail myself of his permission to pass, and although I thought it not improbable that the Danes would take us into Port, I should rely upon their shewing the same respect to the character with which I was cloathed, as was now manifested by him—As I had many time in the course of my life had occasion to appeal to the sentiment of civilized Nations on this subject, and never yet had known the appeal to fail of its effect,— He replied that certainly the character of a Public Minister ought to be respected, and was so, by every liberal Nation—That the Danes had formerly been such, but that of late their conduct had shewn them to be far otherwise—However that this was my consideration—He would not obstruct our passage—This was sufficient for us, and we returned on board our own ship.
In this transaction we had occasion to observe in Admiral Bertie’s conduct certain peculiarities, which I consider rather as national than as belonging individually to him—When it is considered that I was on board of a merchant-vessel, and that my mission was to a Sovereign, at War with Great-Britain, the Admiral’s expedient to let us pass, by considering the case as not included within the intent of his Instructions, was undoubtedly liberal—It was carrying the Courtesy of Nations towards the Diplomatic character further perhaps than in the rigour of right could be claimed, as far as the most generous usage could require, and as far as could be necessary for our purpose— In substance he complied with all I could desire; but in form he did it with so ill a grace that he kept us all standing in his Cabin, during the whole time of our conference with him; and we left him, without having been offered a chair—The Danish Admiral, Vischer, Commander of all the Naval force in Norway, whom I had seen at Christiansand, had been more obliging in substance, and far more courteous in form—He had taken the trouble to come six miles in a boat, from Christiansand to Fleckeröe on board our ship, to pay me a visit, and had given me under his own hand a written order to all the officers under his command, to let me pass without impediment or molestation—If the liberality of Nations, in the treatment of Ambassadors were to be measured by the proceedings of the British and of the Danish Officer, towards me, there would certainly be no ground for the reproach upon the Danes, which the British Admiral thought they deserved.
Admiral Bertie merely allowed us to pass—and that upon a condition, which was the occasion of some inconvenience, and some loss of important and precious time to me afterwards. It was by the special blessing of Heaven that the detention to which we were subjected, by the necessity of going on board his ship, did not cost us ship-cargo and the lives of us all—The time consumed by this occurrence, brought it to so late an hour, that it became impossible for us to reach Elseneur that Night—We were obliged to anchor in the passage, not far from Admiral Bertie’s ship. In the night came on what the seamen call a blow; and for about thirty-six hours our ship was drifting from one, two, and at last three anchors sometimes nearly foul of the Admiral’s ship; sometimes in the same dangers from other vessels anchored in the roads, and all the time close upon a reef of rocks, and an inevitable lee-shore—At the end of that time, having with extreme difficulty got in two of our anchors, and beginning to drag the third we cut away the cable, and stretching out as close by the wind as the ship could go, just succeeded in clearing the land of Koll Point, when about four in the afternoon came on the heaviest gale of Wind, we had upon the voyage, and one of the most violent while it lasted, that I ever witness’d—At the beginning of it we carried away our fore-yard, which in the attempt to bring the ship in stays, snap’d short in the middle like a pipe-stem. This was the only disaster which then befell us, for our ship lay-to during the tempest, and outrode it to admiration—We have been informed since our arrival here, that a great number of vessels were lost in the Cattegat that same Night; and among the rest a vessel belonging to Newbury-Port called the Mary, with which we spoke in the midst of the gale, has not been heard of since—
The storm subsided about two in the Morning of Thursday 28. September—We had drifted before it about six leagues in the Night; and the wind in the morning being moderate and favourable, we proceeded on our passage, and pass’d by Admiral Bertie’s ship without opposition—As we approached within a league of Cronburg Castle which guards the passage of the Sound at Elseneur, a Danish Gun-Boat came out, with a number of men; and a Pilot, who came on board, took possession of the ship and about 3. in the afternoon of the same day, anchored her safely in the Road of Elseneur.
Here are hair-breadth escapes enough for one letter—I shall continue and conclude my narrative in my next—Of the anxious hours which I have pass’d upon the mighty waters, I remember none with a keener sensation of gratitude to Providence for preservation from danger than those which pass’d between my visit to Admiral Bertie on the 25th: and my arrival at Elseneur on the 28th: of September 1809.—
Affectionately your’s
A.